Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
On pages 12-13 of the remarks, Applicant argues “Applicant submits that this is clearly different than what’s required in the claim limitation at issue. Specifically, the claim limitation at issue is clearly directed to having (partially) preconfigured interfaces which may then be used by completing the configuration thereof. In other words, the claim limitation at issue is not directed to attributes of different types of communication, such as the ones the Office Action notes, but rather to the configuration of interfaces that may be used for facilitating such communication. Applicant submits that use of such partially preconfigured interfaces offers clear improvement over existing solutions, including those that are allegedly disclosed in Kossi, in that it allows for setting up interfaces used in the communication more quickly. All that Kossi discloses is using Bluetooth and UWB communication; Kossi does not teach or suggest any pre-configuration of interfaces (partial or otherwise) for facilitating such communication.
Relatedly, Applicant submits that Kossi fails to teach or suggest any completing of configuration of at least one the plurality of available network interfaces. Applicant notes again that Kossi fails to teach or suggest any partially preconfigured interface. All that Kossi teaches at the paragraphs the Office Action cites is establishing of links (e.g., Bluetooth or UWB) in the manner commonly understood in the industry. Kossi does not teach or suggest, however, that such process includes use of partially preconfigured interfaces, or that the process may account for use of such partially preconfigured interfaces—e.g., by only performing actions required for completing the partial configuration rather than doing all the actions required for a full configuration of an interface. In fact, because Kossi clearly fails to teach any partially preconfigured interface or use thereof, it is unreasonable to assume or allege that Kossi may suggest doing so.

Applicant’s arguments have been fully considered and are persuasive.  The rejection of Claims 2 and 14 under 35 U.S.C. 103(a) has been withdrawn.  Claims 2-27 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478